Appeal by the defendant from (1) a judgment of the Supreme Court, Westchester County (Carey, J.), entered February 11, 1991, which dismissed his application for a writ of habeas corpus, and (2) so much of an amended order of the same court entered June 26, 1991, as, upon reargument, adhered to the determination in the judgment.
Ordered that the appeal from the judgment is dismissed, without costs or disbursements, as the judgment was superseded by the amended order made upon reargument; and it is further,
Ordered that the amended order is affirmed insofar as appealed from, without costs or disbursements.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, J. P., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.